DETAILED ACTION
Claims 1 through 15 originally filed 2 July 2019. Claims 1 through 15 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 15 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is drawn to a laser assembly in which light from a laser element is emitted through an optical element which reduces the light intensity. This process inherently generates heat which is dissipated through the frame of the assembly. A thermal sensor is attached to the laser assembly to detect the rate of heat dissipation and, if the rate of heat dissipation exceeds a predetermined level, the laser is switched to emit in an eye safe mode. It is understood that excess heat dissipation in the present configuration serves as an indicator that something is wrong with the optical element and it may not be safe to emit light normally.
Halbritter (US Pub. 2019/0148908) is notable for including an optical component through which light is emitted with a mechanism for detecting if the optical component has failed. However, the mechanism for detecting failure is a light beam passed through the length of the optical component.
Miyoshi et al. (Miyoshi, US Pub. 2019/0199052) is notable for including an optical component through which light is emitted with a mechanism for detecting if the optical component has failed. However, the mechanism for detecting failure is a conductive wire that passes through the emission region.
Schrama (US Pub. 2019/0237935) is notable for teaching a similar device as Miyoshi. Schrama provides additional teachings regarding the operation of such a device. However, the mechanism of Schrama is also not operated on the basis of temperature.
Chen (US Pub. 2019/0278104) is notable for teaching another current based failure detection mechanism. In the case of Chen, current is passed along the sides of the window. This device is also not operated on the basis of temperature.
Johnson et al. (Johnson, US Pub. 2019/0296522) is notable for teaching a failure detection mechanism for a similar device. However, the failure detection is made on the basis of capacitive change.
Coffy et al. (Coffy, US Pub. 2019/0379173) is notable for teaching a failure detection mechanism for a similar device. However, the failure detection is based on fuses integrated into the window component.
Lee et al. (Lee, US Pub. 2020/0041372) is notable for teaching failure detection mechanism for a similar device. However, the failure detection is based on pressure change within the device.
Ichikawa et al. (Ichikawa, US Patent 2016/0290620) is cited for teaching a laser system in which temperature is monitored and the monitoring of the temperature is used to control the laser. However, the monitoring of temperature is used to prevent damage to the laser by controlling the operation of the laser to prevent the laser from exceeding a particular temperature. In the claimed invention, the laser switches to an eye-safe mode (i.e. a reduced power mode), when the 
Nightingale et al. (Nightingale, US Patent 6,027,256) is cited for teaching a thermal control system that either turns down or turns off the laser. However, this system is also designed to prevent thermal damage and turns down or off laser power in the event that the system gets too hot. This configuration and operation is contrary to the configuration and operation of the claimed invention.
Nodine (US Patent 5,379,145) is cited for teaching a thermal monitoring and control system that shuts down the laser on the basis of the measured temperature. However, this system also prevents the laser from operating when the laser is too hot. This configuration and operation is contrary to the configuration and operation of the claimed invention.
None of the prior art teaches or suggests that a change in heat dissipation may serve as a fault indicator in a device such as the present device. Furthermore, all prior art devices in which thermal monitoring regulate the operation of the laser device operate to prevent laser damage which is a distinct thermal control configuration that operates in a manner contrary to the claimed configuration. As such, claim 1 is allowed.

Claim 8 is drawn to the method of operating a device similar to claim 1 and requires all aspects of claim 1 necessary for the above determination of allowability. As such, claim 8 is also allowed.

Claims 2 through 7 and 9 through 15 each depend properly from one of claims 1 and 8 and inherit all limitations thereof. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828